Case 2:85-cv-04544-DMG-AGR Document 1037-6 Filed 11/23/20 Page 1 of 4 Page ID
                                #:42040




                   EXHIBIT J

     REDACTED
    VERSION OF
    DOCUMENT
  PROPOSED TO BE
 FILED UNDER SEAL
     Case 2:85-cv-04544-DMG-AGR Document 1037-6 Filed 11/23/20 Page 2 of 4 Page ID
                                     #:42041



 1                   DECLARATION OF
 2
 3    I,                                  , declare as follows:
 4
 5    1.    This declaration is based on my personal knowledge. If called to testify in this
 6 case, I would testify competently about these facts.
 7 2.       I am 16 years old. I was born in Mexico on                 . I left Mexico in October
 8 2019 because I was being assaulted and threatened by gang members. I crossed the
 9 border in Arizona by myself. I have now been in immigration detention for about a year.
10 3.       I was first placed at a shelter in Arizona for about a month. It was a good
11 experience. I liked it and would like for them to send me back there. They let us go
12 outside, to the museum, and hang out outside.
13 4.       I was then moved to a facility in          , Washington in January, 2020. They
14 didn’t tell me anything. They woke me at 3 in morning and I was told to pack my things.
15 I had been sleeping comfortably until they woke me.
16 5.       The facility in         was okay but we were not able to go places or go outside.
17 6.       They let me know that they were going to send me to another shelter but they did
18 not tell me where. One morning I woke up and they told me to pack my things because I
19 was leaving.
20 7.       I have been at Nexus for approximately six months. I want to leave because when I
21 get mad they give me shots. It has happened maybe five times. I think the last time was
22 about a month ago. When they give me a shot, it makes me feel sad. And then I will
23 sleep for a day. When I wake up after, I feel desperate. My body feels desperate.
24 8.       When I get angry, I know how to calm myself. They use physical restraints when I
25 get angry but that makes me angrier. But it’s been a month that I haven’t been angry. I
26 am doing better. I was told I would leave soon.
27 9.       At Nexus, each day I wake up about 3 a.m. I have trouble sleeping. I lie in my bed
28 and watch TV. At 8 there is breakfast. After breakfast, I come back to my room. At


                                                   1
Case 2:85-cv-04544-DMG-AGR Document 1037-6 Filed 11/23/20 Page 3 of 4 Page ID
                                #:42042



 1   10: 15 we go outside for an hour and then they move us to the activity room. I return to
 2   my room at 12. We then eat lunch and go back to our rooms for about two hours. Around
 3   2:15 we have more activities.
 4   10.   I do not have school here. I have not had any school at Nexus the entire time I have
 5   been here.
 6   11.   At Nexus I have therapy and group therapy. I don't have other therapies.
 7   12.   Each day, I take about twenty pills. In the morning, there are about 7 and in the
 8   afternoon they give me two, and at night they give me five. The pills make me tired
 9   during the day. I don't know why I wake up in the middle of the night. In Mexico, I slept
10   well. I don't know why I can't sleep well here in the United States.
11   13.   I will be happy when they give me the good news that I'm leaving this place.
12   14.   My dream is to be a firefighter. It's my dream to help people.
13
14   I declare under penalty of perjury that the foregoing is true and correct. Executed on this
15   13 th day of November, 2020 at Houston, Texas.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2
     Case 2:85-cv-04544-DMG-AGR Document 1037-6 Filed 11/23/20 Page 4 of 4 Page ID
                                     #:42043



 1                              CERTIFICATE OF TRANSLATION
 2
 3          I, Soraya Morales Nuñez, hereby certify that I am proficient in both Spanish and
 4    English, and that I accurately translated the foregoing statement and read it back to
 5                               , in its entirety in Spanish on November 13, 2020.
 6
 7                                           ______________________________________
 8                                                  Soraya Morales Nuñez
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   3
